PER CURIAM.
Because the facts presented during trial, viewed in the light most favorable to the employee, do not rise to the level of negligence necessary to overcome the employer’s immunity from suit as provided by the workers’ compensation law, section 440.11(1), Florida Statutes (1993), we affirm the trial court’s order granting the defendant’s motion for judgment notwithstanding the verdict. See Eller v. Shova, 630 So.2d 537 (Fla.1993); General Motors Acceptance Corp. v. David, 632 So.2d 123 (Fla. 1st DCA 1994), review dismissed, 639 So.2d 976 (Fla.1994).
Affirmed.